Citation Nr: 0619191	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
schizoaffective disorder (claimed as a nervous condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran failed to report for a Board video-conference hearing 
in July 2001.  

In August 2001, the Board determined that new and material 
evidence had not been received to reopen the veteran's 
previously denied claim for service connection for a 
schizoaffective disorder (claimed as a nervous condition).  
The veteran appealed the Board's August 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In January 2003, the CAVC issued an Order vacating the August 
2001 Board decision and remanding the case to the Board.  

In January 2004, the Board remanded the claim to the RO for 
further development and adjudication.  


FINDINGS OF FACT

1.  In December 1996, the Board denied an appeal by the 
veteran based on his claim of service connection for a 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).  

2.  The evidence received since the time of the December 1996 
Board decision is either cumulative or redundant; and it is 
not so significant that it must be considered in order to 
fairly decide the claim.   


CONCLUSION OF LAW

Evidence received since the December 1996 Board decision 
denying service connection for a psychiatric disability, to 
include PTSD, is not new and material; accordingly, the claim 
is has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 20.1100, 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her application to reopen her claim for service connection in 
April 1998 (prior to the enactment of the VCAA).  A rating 
decision was issued in January 1999.  The claim came before 
the Board in August 2001.  The veteran appealed the decision 
to the CAVC, and in January 2003, the CAVC vacated the August 
2001 Board decision and remanded the case to the Board.  In 
January 2004, the Board remanded the claim to the RO for 
further development to include compliance with the VCAA.  In 
October 2004, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the October 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her application to reopen her claim, but there 
has been no notice of the rating criteria used to evaluate 
her disability or the criteria for determining the effective 
date of service connection.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in October 2004 in which it advised her of 
what information and evidence is needed to substantiate his 
claim, what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Since the Board 
concludes below that new and material evidence has not been 
received and that the veteran's application to reopen her 
claim is denied, any questions as to the appropriate 
disability rating and  effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100(b), unless the Chairman of 
the Board orders reconsideration of a Board decision or the 
matter is appealed to the Court of Appeals for Veterans 
Claims, the Board decision is final.  Once a determination 
becomes final, it is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen her claim was filed before August 29, 
2001 (it was filed in April 1998); consequently, the former 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Factual Background

In this case, the evidence before the Board at the time of 
its December 1996 decision to deny the veteran's claim 
included: the service medical records (which revealed no 
findings attributed to a psychiatric disability); a November 
1991 medical report showing diagnoses of dissociative 
disorder, not otherwise specified, borderline intellectual 
functioning, alcohol abuse, and cannabis abuse; an October 
1993 psychological evaluation showing diagnoses of rule out 
schizophrenia and borderline intellectual functioning; VA 
clinical records dated from March to August 1994 which are 
negative for treatment or diagnoses for a psychiatric 
disorder; and a June 1994 notation that the veteran was on 
the waiting list for individual group therapy regarding the 
trauma she experienced while in the military.

The claims file also contained the veteran's testimony at a 
September 1996 hearing before the Board in which she stated 
that other Marines verbally abused her; she did not receive 
any treatment during service; she sought treatment with 
private physicians following her discharge from service; she 
did not know why she was discharged from service; and that 
prior to her enlistment, her mother was appointed legal 
guardian of her daughter (though during service she desired 
to have full custody of her daughter).

The December 1996 Board decision acknowledged that the 
veteran suffered from a psychiatric disorder.  However, 
service connection was denied on the basis that there were no 
findings in the service medical records that were attributed 
to a psychiatric disorder, and there was no post service 
medical evidence linking her current disability to any 
incident of service.   

Evidence submitted since the December 1996 decision consists 
of private medical records dated from September 1997 to July 
1998, correctional facility records, statements from the 
veteran, and written argument from her representative.  The 
private medical records show continuing psychiatric problems.  

Analysis

The private medical records submitted by the veteran 
constitute new evidence.  However, the evidence is not 
material because it does not bear directly and substantially 
upon whether the veteran currently has a psychiatric 
disability related to her period of active service.  As 
previously noted, the Board denied the veteran's claim in 
December 1996 because there were no findings in the service 
medical records attributed to a psychiatric disorder, and 
there were no findings in the post service medical records 
that attributed her current disability to service.  The new 
medical evidence submitted by the veteran does not address 
either of these deficiencies.  

The correspondence submitted by the veteran in which she 
states that that she incurred a chronic psychiatric 
disability in service that has continued post service are 
merely restatements of allegations already considered and 
denied by the Board when it issued its December 1996 
decision.  Therefore, they do not constitute either new or 
material evidence.

The veteran still has not has furnished evidence of a 
psychiatric disability in service or competent medical 
evidence relating her currently diagnosed schizoaffective 
disorder to her period of active service.  The Board notes 
that she has not been shown to have the medical credentials 
requisite to offer a competent medical opinion as to this 
matter.  Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

The medical evidentiary record has not changed since the 
prior denial.  For the foregoing reasons the Board concludes 
that the added evidence is not both new and material, as it 
does not bear directly and substantially on the specific 
matter under consideration, and by itself or in combination 
with the other evidence of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim for entitlement to service connection 
for a schizoaffective disorder (claimed as a nervous 
condition), the first element has not been met.  Accordingly, 
the Board's analysis must end here.


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a 
schizoaffective disorder (claimed as a nervous condition).  
The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


